— In an action to recover damages for personal injuries, the defendant Town of North Hempstead appeals from an order of the Supreme Court, Nassau County (Christ, J.), dated April 9, 1987, which denied its motion pursuant to CPLR 3211 (a) (7) and 3212 (c) to dismiss the complaint insofar as it is asserted against it. The appeal brings up for review so much of an order of the same court, dated June 18, 1987, as, upon reargument, adhered to the original determination (CPLR 5517 [b]).
Ordered that the appeal from the order dated April 9, 1987, is dismissed, without costs or disbursements, as that order was superseded by the order dated June 18, 1987, made upon reargument; and it is further,
Ordered that the order dated June 18, 1987, is affirmed insofar as reviewed, without costs or disbursements, for reasons stated by Justice Christ in his memorandum decision dated April 9, 1987. Brown, J. P., Lawrence, Weinstein and Balletta, JJ., concur.